         Case 2:19-cv-01070-CG Document 14 Filed 06/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEAN E. KARTCHNER,
           Plaintiff,

v.                                                                    CV No. 19-1070 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.


                                ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. Plaintiff was

instructed to file a Motion to Reverse or Remand no later than April 10, 2020. (Doc. 13).

To date, Plaintiff has not filed a Motion to Reverse or Remand.

       IT IS THEREFORE ORDERED that Plaintiff will show cause no later than June

18, 2020, as to why this case should not be dismissed for want of prosecution. Failure

to respond to this Order may result in dismissal of this case without further notice.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
